

	

		II

		Calendar No. 209

		109th CONGRESS

		1st Session

		S. 1684

		IN THE SENATE OF THE UNITED STATES

		

			September 12, 2005

			Mrs. Hutchison (for

			 herself and Mr. Cornyn) introduced the

			 following bill; which was read the first time

		

		

			September 13, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To clarify which expenses relating to emergency shelters

		  for Katrina Survivors are eligible for Federal reimbursement.

	

	

		1.Expenses eligible for

			 reimbursement

			(a)Definitions

				(1)Disaster

			 periodThe term disaster period means, with respect

			 to any State that includes an area for which a major disaster has been declared

			 in accordance with section 401 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina, the

			 period beginning on the earliest date on which any area of the State was so

			 declared and ending on the latest date for which any such declaration of an

			 area of the State terminates.

				(2)Katrina

			 SurvivorThe term Katrina Survivor means an

			 individual who—

					(A)resides in an

			 area for which a major disaster has been declared in accordance with 401 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5170) as a result of Hurricane Katrina; or

					(B)resided in an

			 area described in subparagraph (A) during the 7 days immediately preceding the

			 declaration of a major disaster described in subparagraph (A).

					(3)Major

			 disasterThe term major disaster has the meaning

			 given the term in section 102 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5122).

				(b)Expenses

			 eligible for reimbursementNotwithstanding any other provision of

			 law, subject to subsection (c), the President shall reimburse a State or local

			 government in which an emergency shelter for Katrina Survivors is operating for

			 expenses incurred by the State or local government resulting from the operation

			 of the shelter (such as overtime wages paid to police officers to ensure the

			 provision of adequate coverage to portions of the State or locality other than

			 the emergency shelter), regardless of whether the expenses were incurred for

			 goods or services provided at the location of the emergency shelter.

			(c)Period of

			 applicabilityThis section and the authority provided by this

			 section apply only to expenses incurred as a result of the operation of an

			 emergency shelter for Katrina Survivors from a State during the disaster period

			 of the State.

			

	

		September 13, 2005

		Read the second time and placed on the

		  calendar

	

